Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional application of Provisional applications 62/592,447, filed on 11/30/2017 and 62/580,276, filed on 11/01/2017.
Claims 1-27 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/16/2020), Applicants filed a response and an amendment on 01/08/2021, amending claims 1-5, 10-12 and 13 is acknowledged. 
Claims 6-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5 are present for examination.
Applicants' arguments filed on 01/08/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Election/Restriction
Regarding the arguments about Restriction requirement, Applicants state that it was not clear how claim 9 was included in Group II together with nucleic acids, although, claim 9 is drawn to “an immune cell comprising the modified caspase-9 polypeptide of claim 1, which is not 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5 are present for examination.



Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1-5 in the recitation “D330” under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment (deletion of claim limitation “D330”) to the claims and persuasive arguments. 

New-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):



Claims 2, 3, 4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite and vague in the recitation “D330L, D330M, F342H, I370E, D379E, V387A, A390N and K409N”, in the context of the numbering of the amino acid sequence of SEQ ID NO: 2 of caspase-9 polypeptide (wild type polypeptide, reference polypeptide or unmodified polypeptide), which is confusing because SEQ ID NO: 2 contains only 282 amino acid residues (see, SnagIt image below), and it is not clear, how the numbering of said modified amino acid residues are justified to refer “D330L, D330M, F342H, I370E, D379E, V387A, A390N and K409N” corresponding to SEQ ID NO: 2? What is the sequence of a wild type, reference, or unmodified caspase-9 polypeptide? In the art, wild type caspase-9 polypeptide can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Besides, Therefore, modifications at positions “D330L, D330M, F342H, I370E, D379E, V387A, A390N and K409N”of wild type caspase-9 polypeptide is confusing.  Similar rejection is also applied for claims 3, and 4-5 based on same explanation. Clarification is required.
Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and vague in the recitation “F342, I370, D379, V387, A390 and L409”, in the context of the numbering of the amino acid sequence of SEQ ID NO: 2 of caspase-9 polypeptide (wild type polypeptide, reference polypeptide or unmodified polypeptide), which is 282 amino acid residues (see, SnagIt image below), and it is not clear, how the numbering of said modified amino acid residues are justified to refer “F342 --- K409” corresponding to SEQ ID NO: 2? What is the sequence of a wild type caspase-9 polypeptide? In the art, wild type caspase-9 polypeptide can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, modifications at positions “F342, I370, D379, V387, A390 and K409”of wild type caspase-9 polypeptide is confusing.  Clarification is required.

    PNG
    media_image1.png
    1001
    1078
    media_image1.png
    Greyscale



Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Spencer et al. (Caspase polypeptides having modified activity and uses  thereof. US 2015/0328292, publication 11/19/2015, claim benefit of 61/949,787, filed on 03/07/2014), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Bratton et al. (Recruitment, activation and retention of caspase-9 and -3 by Apaf-1 apop5tosome and associated XIAP complexes. The EMBO Journal, 20(5): 998-1009, 2001).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a modified caspase-9 polypeptide or a chimeric caspase-9 polypeptide, comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2, and at least one amino acid substitution, including C287A and D330A.  
Regarding claim 1 and 2, Bratton et al. teach a modified caspase-9 polypeptide, wherein the modified caspase-9 polypeptide comprises at least one amino acid substitutions including C287A and D330A (see, abstract, Pg999, Col 2, para 3, Pg1001, Col 1, para 2, Col 2, para 2, Pg 1002, Col 1, para 1, and Fig. 1). Since, Bratton et al. teach a modified caspase-9 polypeptide, having substitutions including C287A and D330A as claimed, the sequence of 90% identity is inherently associated with the caspase-9 polypeptide of Bratton et al. as claimed by the instant application.  
Because the modified caspase-9 polypeptide C287A and D330A as claimed invention and that of microorganism of the reference is one and the same, Examiner takes the position that the sequence of 90% identity is inherently associated with the caspase-9 polypeptide of Bratton et al. as claimed by the instant application.  Since the Office does not have the facilities for examining and comparing applicants' modified caspase-9 polypeptide C287A and D330A and modified caspase-9 polypeptide C287A and D330A of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed modified caspase-9 polypeptide C287A and D330A and the modified caspase-9 polypeptide C287A and D330A of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Bratton et al. anticipate claims 1 and 2 of the instant application as written.

Conclusion
Status of the claims:
Claims 1-5 are rejected.
Applicant's amendment (see, claims 1, 2 and 3) necessitated the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
§ 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656